           Case 6:20-cr-60003-SOH Document 32                            Filed 03/23/21 Page 1 of 3 PageID #: 80
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 1



                                       UNITED STATES DISTRICT COURT
                                       Western District of Arkansas
                                                     )
             UNITED STATES OF AMERICA                )     JUDGMENT IN A CRIMINAL CASE
                            v.                       )
                                                     )
                                                     )     Case Number:         6:20CR60003-001
             RAFAEL CARDOZA-AGUIRRE
                                                     )     USM Number:          53838-379
                  a/k/a Rafael Cardozo
                                                     )
                                                     )     Travis Jeremy Morrissey
                                                     )     Defendant’s Attorney
THE DEFENDANT:
    pleaded guilty to count(s) One (1) of the Indictment on November 10, 2020.

    pleaded nolo contendere to count(s)
    which was accepted by the court.
    was found guilty on count(s)
    after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section
U                                Nature of Offense
                                 U                                                                     Offense Ended
                                                                                                       U                        Count
                                                                                                                                U




8 U.S.C. § 1326(a)               Illegal Reentry by a Removed Alien                                     01/01/2020                1




        The defendant is sentenced as provided in pages 2 through             3        of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

    The defendant has been found not guilty on count(s)

    Count(s)                                             is      are dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
circumstances.

                                                                      March 22, 2021
                                                                      Date of Imposition of Judgment


                                                                      /s/ Susan O. Hickey
                                                                      Signature of Judge




                                                                      The Honorable Susan O. Hickey, Chief United States District Judge
                                                                      Name and Title of Judge


                                                                       March 23, 2021
                                                                      Date
              Case 6:20-cr-60003-SOH Document 32                            Filed 03/23/21 Page 2 of 3 PageID #: 81
AO 245B (Rev. 09/19)   Judgment in Criminal Case
                       Sheet 2 — Imprisonment
                                                                                                   Judgment — Page    2       of   3
 DEFENDANT:                     RAFAEL CARDOZA-AGUIRRE a/k/a Rafael Cardozo
 CASE NUMBER:                   6:20CR60003-001

                                                           IMPRISONMENT
             The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
                          time served in federal custody plus ten (10) days. There will be no term of supervised release as it
 total term of:
                          is anticipated that the defendant will be deported to his native country.




             The court makes the following recommendations to the Bureau of Prisons:




             The defendant is remanded to the custody of the United States Marshal.

             The defendant shall surrender to the United States Marshal for this district:
                  at                                   a.m.          p.m.       on                                        .
                  as notified by the United States Marshal.

             The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
                  before 2 p.m. on                                          .
                  as notified by the United States Marshal.
                  as notified by the Probation or Pretrial Services Office.



                                                                 RETURN
 I have executed this judgment as follows:




             Defendant delivered
                                                                                       to
             on

 at                                                , with a certified copy of this judgment.


                                                                                                  UNITED STATES MARSHAL




                                                                        By
                                                                                               DEPUTY UNITED STATES MARSHAL
              Case 6:20-cr-60003-SOH Document 32                                     Filed 03/23/21 Page 3 of 3 PageID #: 82
AO 245B (Rev. 09/19)       Judgment in a Criminal Case
                           Sheet 5 — Criminal Monetary Penalties
                                                                                                           Judgment — Page       3       of    3
 DEFENDANT:                           RAFAEL CARDOZA-AGUIRRE a/k/a Rafael Cardozo
 CASE NUMBER:                         6:20CR60003-001
                                                        CRIMINAL MONETARY PENALTIES
     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                 Assessment
                       U              Restitution   U         Fine          U         AVAA Assessment*
                                                                                                     U             JVTA Assessment** U




 TOTALS       $ 100.00**           $ 0.00                  $ 0.00                  $ 0.00                      $ 0.00
 **The government made a motion to the Court for the remission of the special assessment, and the Court granted the motion.

     The determination of restitution is deferred until                         . An Amended Judgment in a Criminal Case (AO 245C) will be
     entered after such determination.
     The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise
     in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be
     paid before the United States is paid.

 Name of Payee
 U                                              Total Loss***
                                                U                                      Restitution Ordered
                                                                                       U                                     Priority or Percentage
                                                                                                                             U




 TOTALS                                  $                                       $

     Restitution amount ordered pursuant to plea agreement $

     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
     fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
     to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

     The court determined that the defendant does not have the ability to pay interest and it is ordered that:
            the interest requirement is waived for                 fine              restitution.
            the interest requirement for                   fine           restitution is modified as follows:

 * Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
 ** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 *** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
 or after September 13, 1994, but before April 23, 1996.
